Exhibit 99.1 News Release Contact: Michael S. Olsen Executive Vice President and Chief Financial Officer +1 414-319-8507 JOY GLOBAL INC. ANNOUNCES COMPLETION OF TRANSACTION TO SELL DRILLING PRODUCTS BUSINESS Milwaukee, WI – October 24, 2011 – Joy Global Inc. (NASDAQ: JOYG) (“Joy Global”), a worldwide leader in high-productivity mining solutions, today announced that it has completed the transaction to sell the drilling products business of its LeTourneau Technologies Inc. (“LeTourneau”) business to Cameron International Corporation (“Cameron”) (NYSE: CAM) for approximately $375 million in cash, subject to certain post-closing adjustments. Bank of America Merrill Lynch served as exclusive financial advisor to Joy Global on this transaction.Covington & Burling LLP served as legal advisor. About Joy Global Joy Global Inc. is a worldwide leader in manufacturing, servicing and distributing equipment for surface mining through P&H Mining Equipment and underground mining through Joy Mining Machinery. JOYG-G
